                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


RODOLFO RODRIGUEZ,

       Plaintiff,

v.                                                                    No. 19-cv-0111 MV/SMV

AMTRAK, J. PERRY, and C. CHAVEZ,

       Defendants.


                       ORDER ON CERTAIN PENDING MOTIONS

       THIS MATTER is before the Court on Plaintiff’s Motion for Service of Process [Doc. 16],

Motion to Proceed in Forma Pauperis [Doc. 17], and Motion for Impeachment of Witness

[Doc. 20]. The Court will deny the Motions as premature and/or moot.

       Plaintiff Rodolfo Rodriguez filed his Civil Rights Complaint Pursuant to 42 U.S.C. § 1983

on February 8, 2019 [Doc. 1], urging that his civil rights were violated when he was arrested for

the crime(s) charged in United States of America v. Rodolfo Rodriguez, Jr., No. 18-cr-1568 WJ.

On September 26, 2019, the Court stayed the proceedings in this civil case pending final

disposition of the criminal charges in United States of America v. Rodolfo Rodriguez, Jr.,

No. 18-cr-1568 WJ. [Doc. 21].

       At this time, the charges are still pending in cause No. 18-cr-1568 WJ, a suppression

hearing is set for April 14, 2020, and a jury trial is set for May 4, 2020. Plaintiff’s Motion for

Service of Process [Doc. 16] and Motion for Impeachment of Witness [Doc. 20] are premature

until the proceedings in No. 18-cr-1568 WJ are concluded. [Doc. 21] (order staying case). The

Court will deny the Motion for Service of Process and Motion for Impeachment of Witness as
premature and without prejudice to renewed motions after the stay of proceedings is lifted in this

case.

        Plaintiff also filed a Motion to Proceed in Forma Pauperis [Doc. 17]. The relief Plaintiff

seeks is not entirely clear. His Motion states “[n]ow comes Plaintiff in above entitled civil action

case submitting motion to proceed in forma pauperis without prepayment of fees or cost under 28

U.S.C. § 1915.” Id. at 1. Plaintiff had previously filed a motion seeking leave to proceed in forma

pauperis, which was granted by the Court. [Doc. 14]. To the extent Plaintiff’s Motion again seeks

leave to proceed in forma pauperis, the Court will deny the motion as unnecessary, duplicative,

and moot in light of the fact that the Court has already granted Plaintiff leave to proceed under

§ 1915. The Court notifies Plaintiff that because he has already been granted and continues to be

granted leave to proceed in forma pauperis, it is unnecessary for him to file further, duplicative

requests.

        Plaintiff’s Motion to Proceed in Forma Pauperis also appears to ask to be relieved of the

obligation to make an initial partial payment of $15.76 as ordered by the Court on July 2, 2019.

[Doc. 14] at 1. Under the Prison Litigation Reform Act, when a Court grants leave to proceed

under § 1915, Plaintiff is excused from prepaying the filing fee; he is still required to make

installment payments until the full amount of the filing fee is paid. § 1915(b)(2). Accordingly,

Plaintiff is required to make monthly payments of 20% of the preceding month’s income credited

to his prisoner account whenever the amount in the account exceeds $10. Id. The Court,

mandatorily, must assess and collect the filing fee from him for this case. 28 U.S.C. §§ 1914,

1915(b)(2). Therefore, to the extent Plaintiff is seeking to be relieved of the obligation to make




                                                 2
the initial partial payment of $15.76 and any other installment payments, the Court will deny the

request.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED:

       (1) Plaintiff’s Motion for Service of Process [Doc. 16] is DENIED as premature and

without prejudice to a renewed motion after the stay of proceedings is lifted in this case;

       (2) Plaintiff’s Motion to Proceed in Forma Pauperis [Doc. 17] is DENIED as unnecessary,

duplicative, and moot in light of the Court’s prior Order granting him leave to proceed in forma

pauperis;

       (3) Plaintiff’s Motion for Impeachment of Witness [Doc. 20] is DENIED as premature

and without prejudice to a renewed motion after the stay of proceedings is lifted in this case; and

       (4) the stay of proceedings entered by the Court [Doc. 21] remains in full force and effect

until further order of the Court.

       IT IS SO ORDERED.



                                              ____________________________________
                                              STEPHAN M. VIDMAR
                                              United States Magistrate Judge




                                                 3
